Filed 4/8/15 In re J.H. CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


In re J. H., a Person Coming Under the
Juvenile Court Law.

SAN FRANCISCO HUMAN SERVICES
AGENCY,
                                                                     A142593
         Plaintiff and Respondent,
v.                                                                   (San Francisco City & County
                                                                     Super. Ct. No. JD14-3184)
D. B.,
         Defendant and Appellant.



         D. B. (Mother) appeals jurisdictional and dispositional orders finding her
daughter, J. H. (Minor) a dependent child and removing her from Mother’s care. She
contends the evidence is insufficient to support either the jurisdictional or the
dispositional findings. We shall affirm the orders.
                                               I. BACKGROUND
A.       Detention and Jurisdiction
         Minor was detained in May 2014, shortly after she was born. According to a
detention report prepared by the San Francisco Human Services Agency, Family and
Children’s Services Division (the Agency), Mother’s mother (Grandmother) had filed a
missing person’s report for Mother about two weeks before Minor was born. After
Mother was located, she was placed on a psychiatric hold pursuant to Welfare and




                                                             1
Institutions Code1 section 5150 (5150 hold) and labeled “Gravely Disabled” because of
her hallucinations and delusions. She declined psychiatric treatment. The officer who
found Mother reported that Mother appeared agitated and unfocused. She had been
contacting the FBI to make complaints about a child pornography ring with which her
brother-in-law, a police officer in another state, was allegedly involved. Although
Mother denied having had any previous mental health holds, a social worker said she had
been put on a 5150 hold in 2010, and had received no follow-up mental health treatment
or psychotropic medication.
       Minor’s father, L.H. (Father),2 had a history of domestic violence, drug use, and
assault, and was a registered sex offender. He had been convicted of rape in 1992,
annoying or molesting children in 1994, failing to register as a sex offender in 2000, and
sexual battery in 2004.
       Minor was born at full term with no complications, was of normal weight, and
tested negative for drugs. Mother behaved appropriately during her visits to the nursery.
       A social worker spoke with Mother after Minor was born. Mother appeared calm.
She told the social worker the mental health hold was the result of a mistaken
identification. She said she had several lawsuits pending against defendants ranging from
the medical clinic where she received her prenatal care to a university that had failed to
grant her a Ph.D. in clinical psychology, and that she had pending restraining orders
against her biological family because of an “atrocity” that had occurred in her family in
the past. She asked to have Minor’s last name changed in order to protect her from
people wishing to harm her.
       Mother was not aware Father was required to register as a sex offender and she
said she had no concerns regarding him. She denied having received any current or past
psychiatric care and said her mental health was not an issue.



       1
           All statutory references are to the Welfare and Institutions Code.
       2
           Father is not a party to this appeal.


                                                   2
       The Agency filed a petition pursuant to section 300 alleging there was a
substantial risk Minor would suffer serious physical harm or illness as a result of (1) the
parents’ inability to protect her and (2) Mother’s mental illness, developmental disability,
or substance abuse (§ 300, subd. (b)), and that there was a substantial risk Minor would
be sexually abused by Father due to his criminal history (§ 300, subd. (d)).
B.     Disposition Report
       In a July 2014 disposition report, the Agency said it had been unable to obtain
documentation about Mother’s mental health because she had refused to sign releases.
She said she had no mental health problems, had never been hospitalized, and had not
been diagnosed with any mental illness. There was evidence, however, that she had been
placed on a 5150 hold in 2010. Mother said she had completed all the coursework to
obtain a doctorate in psychology, but that the university would not issue her degree; she
said this was due to her family making false statements about her mental health.
       Mother’s family had been concerned about her mental status for several years,
since her mental health deteriorated toward the end of her graduate work. Grandmother
had been actively seeking help for Mother for years, including trying to keep in touch
with Adult Protective Services and Child Protective Services, and felt she had lost her
daughter to mental illness.
       Mother had refused to be assessed by an Adult Mobile Crisis psychiatrist, and had
refused services when offered them by Adult Protective Services. An FBI agent told the
Agency that Mother had sought to file a report on May 1, 2014, shortly before Minor was
born, and that she had been to the FBI office multiple times. After receiving her reports,
the FBI determined they did not have merit and “were more indicative perhaps of
someone with psychological issues.”
       The report noted that Mother’s mental health had been a concern to most
professionals with whom she came into contact. It appeared that she might be suffering
ongoing delusions, and that she might have schizoaffective disorder or paranoid
schizophrenia. She had refused to release her psychiatric records to the Agency, but it



                                             3
appeared she had declined any psychiatric services after being released from the recent
5150 hold.
       Mother had no known history of substance abuse. Father said he occasionally
smoked marijuana and drank alcohol. He denied having used harder drugs, but he had at
least one conviction for narcotics possession. He said several of his criminal convictions
had occurred when he was under the influence and behaved inappropriately by “rubbing
up against people, etc.” He had not completed substance abuse treatment and did not
think he needed it. A drug test had been positive for THC, the active ingredient in
marijuana.
       The disposition report provided a more detailed summary of Father’s criminal
history: he was a registered sex offender and had suffered convictions for misdemeanor
sexual battery in 1991, three counts of misdemeanor annoying or molesting children in
1991, misdemeanor obstructing or resisting a police officer in 1991, felony rape in 1992,
felony annoying or molesting children in 1994, felony burglary in 1999, felony failure to
register as a sex offender in 2000, felony narcotics possession and felony marijuana
possession in 2003, misdemeanor sexual battery in 2004, and felony possession of
concentrated cannabis in 2009. Mother had no criminal record.
       Mother and Father lived together in the home of a relative of Father’s. Both
parents denied that there was domestic violence in their relationship. Mother appeared to
have obtained regular prenatal care during her pregnancy, although she had not signed
releases to allow the social worker to see the documentation. Both Mother and Father
handled Minor gently and with affection and were attentive to her needs at visits.
       Minor had been placed in the home of a paternal great-aunt at the request of both
parents. However, the great-aunt had recently reported that Mother’s contact with her
and other paternal relatives had “suddenly taken a very negative tone, somewhat bizarre
tone.” Grandmother had asked to have Minor placed with her, but Mother became so
agitated at a discussion of her family that the Agency was concerned placement with
Grandmother would interfere with the reunification process.



                                            4
       The Agency recommended that Minor remain in out-of-home placement and that
both Mother and Father be offered reunification services, with a requirement that she
undergo psychological assessment and adhere to any clinical recommendations for
treatment. The disposition report noted that Mother was very bright and high functioning
in many areas, but that she appeared to be suffering from delusions, paranoia, and an
“inflated sense of self.” She would make statements apparently meant to arouse interest
or alarm, but then maintain an air of mystery about those statements. The Agency
expressed concern as to whether Mother could care for Minor safely, since she appeared
to be “actively psychotic and experiencing delusions,” and psychosis “involves a degree
of unpredictability that must be addressed when discussing the safe parenting of young
children.” Mother denied having mental issues, however, and was reluctant to participate
in treatment. She had a history of feeling wronged by family members or care providers,
and the Agency expressed concern that she would not be able to maintain relationships
with Minor’s service providers.
       The Agency also recommended that Father undergo a psychological assessment,
and expressed concern that Father was not more aware of or alarmed by Mother’s mental
state. He had attended several visits with Minor and behaved appropriately, but Mother
had done much of the feeding and changing, and Father had left for periods of time
during the visits.
C.     Addendum Report
       In an addendum report filed on July 15, 2014, the Agency noted that its concerns
about Mother’s mental state had deepened since the original dispositional report was
submitted. The visitation supervisor had reported that Mother appeared to be actively
suffering from paranoia and psychosis. Mother had reportedly been contacting
authorities to report both a visitation center staff member, Lily McGowan, and the social
worker. In Mother’s email communications with the center, she referred to herself as
“Dr. [Mother’s name]/Agent Status,” declared herself to be a “doctor and legal law
enforcer,” stated that McGowan, the visitation coordinator, was “in no way shape or form
to be involved as Lily McGowan is misrepresenting Lily McGowan self,” and made


                                            5
statements such as “committing crimes against any person assigned to visitations is never
allowed or tolerated.”
       According to the addendum report, problems had arisen during visits between
Mother and Minor. At a visit in late June, Mother was told Minor’s pediatrician had
recommended that Minor receive only a certain type of formula. Mother insisted on
feeding Minor the formula she had brought herself, despite being told that it seemed to
upset Minor’s stomach. At a visit the next day, when the visit monitor entered the room
with Minor in her car seat, Mother aggressively snatched the car seat away and said she
did not want the monitor taking Minor out of it. The monitor explained she was trying to
soothe the baby, and Mother became upset and told her to be quiet. Minor’s caregiver
had not provided a bottle for the visit, because Mother had insisted on providing her own
formula at other visits. When it became clear that Minor was hungry, the monitor
suggested Mother buy formula from the store next door. Mother said it “wasn’t her
problem,” and let Minor cry for 25 minutes before she called Father, who arranged for
the caregiver to drop off a bottle.
       The addendum report noted that Father remained “highly protective” of Mother
and did not view her mental state as a primary concern.
D.     Contested Hearing and Juvenile Court’s Orders
       A contested jurisdictional and dispositional hearing took place on July 18, 2014.
Social worker Jennifer Malcolm, who had prepared the detention report, testified as an
expert in child welfare. According to Malcolm, when Mother was in the hospital after
Minor’s birth, she was calm and her behavior was appropriate. Mother had been placed
on the 5150 hold two days before giving birth, and was released from the hold a day after
Minor was born. Malcolm’s decision to detain Minor was based on the 5150 hold,
Mother’s refusal to obtain services, and a police report indicating she was in a paranoid
and delusional state.
       Briana Lewis, the social worker who prepared the disposition report and detention
report, also testified as an expert in child welfare. According to Lewis, the visitation
supervisor had contacted her to express concern about Mother’s mental heath and


                                              6
stability. The staff at the visitation center believed Mother was showing paranoia and
delusions, and said Mother’s statements were “rambling and not quite making sense to
them.” These facts had strengthened Lewis’s recommendation that Minor remain in an
out-of-home placement while Mother and Father received reunification services.
       Lewis acknowledged that Mother had no criminal history, that she had received
prenatal care and attended a prenatal class, that she had housing, and that Father was
employed. However, Mother had not signed releases to allow the Agency to review her
medical records, so Lewis did not know specifically what prenatal care she had received.
Mother possessed basic parenting skills and had an understanding of child development
topics. Lewis also acknowledged that because Mother and Father had never had custody
of Minor, it was “challenging” to assess Minor’s safety in their care. However, she was
concerned that Mother’s statements suggested she was sometimes out of touch with
reality. She also believed that Mother’s paranoia and hostility to service providers could
jeopardize her ability to provide consistent care to Minor. Minor’s hospital records
indicated Mother might have a diagnosis of either paranoid schizophrenia or
schizoaffective disorder.
       According to Lewis, Father had been arrested for domestic violence in 2011.
Father told her he had taken domestic violence classes. He had not been arrested since
then, and Lewis did not believe Minor was at risk due to violence between Mother and
Father. Father had been testing randomly for drugs; the first test came back positive for
marijuana, and all subsequent tests had been clean. Lewis believed Father’s history of
sexual offenses created a risk to Minor, both because it raised concerns about his
judgment and because it showed a pattern of inappropriate relationships with vulnerable
people. Father’s last conviction for a sexual offense took place 11 years previously, and
he had told Lewis his youngest victim was 16 years old.
       Although Minor’s current caregiver had been selected at Mother and Father’s
request, the caregiver had said she was not sure she was willing to continue to care for
Minor in the long term because of Mother’s increasingly hostile behavior.



                                             7
         An FBI agent testified that Mother went to the FBI office on May 1, 2014. His
investigation showed she was the subject of a missing person report, and he called
Mother’s grandmother (Great-grandmother), who was listed as the contact on the missing
person report. Mother had emailed the FBI on a number of occasions, and had come into
the San Francisco office at least once previously. The story on the intake form Mother
filled out was difficult to follow, and it appeared that the writer was disconnected from
reality. According to the agent, Mother was “complaining about a conspiracy by local
law enforcement entities to break into her car as retaliation for her reporting to the
Central Intelligence Agency and the Department of Justice about a child pornography
ring.”
         The agent spoke with Mother and told her he had spoken with her Grandmother
and Great-grandmother. Mother told him she had obtained restraining orders against
mother from the CIA and the Department of Justice. She indicated she had relationships
with the United States Department of Justice and she named a contact within the CIA.
The agent’s investigation showed that she had no relationship with the Department of
Justice, and that her CIA contact was a public relations official.
         When the agent spoke with Grandmother, she expressed concern about Mother’s
mental state. The agent called the San Francisco Mental Health Crisis Hotline. He had
seen that Mother was about eight months pregnant and thought a trained person should
evaluate her. A few hours after Mother left the office, she called and asked to speak with
the agent’s supervisor. When he told her she could not do so, she said he would be
hearing from her attorney.
         Father testified that before Minor’s birth, he and Mother had obtained clothing and
other supplies for her. His last arrest was in 2010, for domestic violence. He had taken a
52-week domestic violence class as a condition of his probation. There had been no
instances of sex crimes since his last conviction 11 years previously.
         Father testified he was willing to engage in parenting classes. When asked if he
would engage in therapy, he first replied, “It depends on what type of therapy you are
talking about,” and later said he would have therapy. He was not willing to have a


                                              8
psychological evaluation because he did not see the purpose of it. He had visited Minor
and wanted her home.
       The juvenile court found true allegations pursuant to section 300, subdivision (b),
that Mother was unable to care for Minor in that she had recently been put on a 5150 hold
and labeled “gravely disabled” due to hallucinations and delusions and that she had been
previously put on a 5150 hold but had refused treatment. The court amended the
allegation to add the statement, “The mother currently suffers from a mental health
disorder which prevents her from providing adequate care for the baby and the baby is at
risk.” The court also found true the allegations pursuant to section 300, subdivisions (b)
and (d), that Father was a registered sex offender. The court found Minor’s physical or
emotional health required removal from the parents’ physical custody, approved
placement with relatives, and ordered reunification services for Mother and Father.
                                      II. DISCUSSION
A.     Jurisdictional Findings
       Section 300, subdivision (b)(1), provides that a juvenile court may take
jurisdiction of a child where “[t]he child has suffered, or there is a substantial risk that the
child will suffer, serious physical harm or illness, as a result of the failure or inability of
his or her parent or guardian to adequately supervise or protect the child, . . . or by the
inability of the parent or guardian to provide regular care for the child due to the parent’s
or guardian’s mental illness, developmental disability, or substance abuse.” Mother
contends the evidence does not support a conclusion that her mental illness placed Minor
at substantial risk of future harm.
       Our standard of review is well settled. “We review the record to determine
whether there is any substantial evidence, contradicted or not, which supports the court’s
conclusions. ‘All conflicts must be resolved in favor of the respondent and all legitimate
inferences indulged in to uphold the verdict, if possible.’ [Citation.]” (In re Kristin H.
(1996) 46 Cal.App.4th 1635, 1649.)
       It has long been recognized that harm to a child cannot be presumed from the mere
fact that a parent is mentally ill. (In re Jamie M. (1982) 134 Cal.App.3d 530, 540.) “The


                                               9
proper basis for a ruling is expert testimony giving specific examples of the manner in
which the mother’s behavior has and will adversely affect the child or jeopardize the
child’s safety.” (Ibid.) Thus, in In re James R. (2009) 176 Cal.App.4th 129, 136–137,
the appellate court reversed a jurisdictional order where the mother had a history of
mental instability and suicide attempts, but had never abused or neglected her children,
there was no evidence her use of alcohol rendered her incapable of providing regular care
for the children, the children’s father was able to protect and supervise the children, the
children were at school or day care while the father was at work, and the parents had the
support of extended family members.
       In re Kristin H. is instructive. The appellate court there upheld jurisdictional
findings against a contention that they were unsupported by the evidence. (In re
Kristin H., supra, 46 Cal.App.4th at p. 1649.) The juvenile court found true an allegation
that the mother had a long history of mental illness, with diagnoses of borderline
personality, post-traumatic stress disorder, and major depression, and the Court of Appeal
concluded the evidence supported this finding. (Id. at pp. 1651–1652.) The court also
concluded the evidence was sufficient to support an allegation that there was a substantial
risk the child would suffer serious physical harm: “[I]llustrations of the effect of the
mother’s mental health problems on Kristin’s safety and well-being were provided here
by . . . allegations in the petition and evidence in the record, such as the numerous reports
from the visitation supervisors. In one such instance staff was obliged to call the police
when the mother refused to physically release her daughter. Moreover, both of the
mother’s treating doctors stated shortly after the petition was filed that the mother’s
condition was such that Kristin should not be in her care at that time.” (Id. at p. 1652.)
The problems at visitation had included the mother engaging in angry outbursts and
threatening to sue the staff at the visitation center. (Id. at pp. 1644, 1646.) The mother
also argued that there was no evidence her refusal to take her psychotropic medications
had harmed Kristin or posed a substantial risk of physical harm. (Id. at p. 1652.) The
appellate court rejected this contention, noting that there was evidence the mother could
not provide consistent parenting without medication, and her refusal to take her


                                             10
medications could lead to further neglect “and in a larger sense illustrated the mother’s
unwillingness to accept and acknowledge how her mental problems contributed to her
situation.” (Id. at p. 1653.)
       Here, multiple professionals had concerns about Mother’s behavior. The social
workers who testified as experts, the FBI agent, and staff who observed Mother at the
visitation center all indicated that she suffered from a mental illness that could endanger
her or Minor. Additionally, there is evidence that Mother has a history of concocting
conspiracy theories, that Mother believes herself to be a doctor and “legal law enforcer,”
and that Mother had contacted authorities to report that the visitation center worker was
“misrepresenting” herself. There is evidence that, despite having been placed on two
5150 holds, she has denied having mental health problems and has refused to be assessed
for her mental illness. Moreover, there is evidence that Mother’s irrationality affects her
ability to care for Minor’s most basic needs: at one visit, she insisted on giving Minor the
formula she had brought, against the doctor’s recommendation, and at the next visit, she
allowed Minor to cry with hunger for nearly half an hour because she did not believe it
was her job to provide formula for her baby daughter. Based on this record, the juvenile
court could reasonably find Mother’s mental illness placed Minor, a newborn infant, at
substantial risk of physical harm.
       Accordingly, we reject Mother’s challenge to the juvenile court’s jurisdictional
finding based on her mental illness. Because we uphold jurisdiction on this ground, we
need not consider her further contention that the evidence did not support the
jurisdictional finding based on Father’s history as a sex offender. (In re I.A. (2011) 201
Cal.App.4th 1484, 1492 [“[A]n appellate court may decline to address the evidentiary
support for any remaining jurisdictional findings once a single finding has been found to
be supported by the evidence.”].)
B.     Dispositional Order
       Mother also challenges the sufficiency of the evidence to support the order
removing Minor from the home. She argues that the order was based on speculation that
she would not be able to care for Minor properly, and contends that the record


                                             11
“primarily” shows that she did a good job when she was allowed to care for Minor during
visitation. Moreover, she points out, the record shows she and Father had housing, Father
was employed and seeking additional employment, she had applied for public assistance,
and she had acquired necessary supplies, such as a car seat, before Minor’s birth.
       “At a dispositional hearing, the court’s findings must be made on clear and
convincing evidence. The court must find that the welfare of the child requires that she
be removed from parental custody because of a substantial danger, or risk of danger, to
her physical health if she is returned home and that there are no reasonable means to
protect her without removing her. [Citations.] On review, we employ the substantial
evidence test, however bearing in mind the heightened burden of proof. [Citation.]”
(In re Kristin H., supra, 46 Cal.App.4th at p. 1654; see § 361, subd. (c)(1).)
       As explained in In re Cole C. (2009) 174 Cal.App.4th 900, 917, “The parent need
not be dangerous and the child need not have been actually harmed for removal to be
appropriate. The focus of the statute is on averting harm to the child. [Citations.]”
(Italics added; see also In re I.J. (2013) 56 Cal.4th 766, 773 [“ ‘The court need not wait
until a child is seriously abused or injured to assume jurisdiction and take the steps
necessary to protect the child.’ ”].)
       Based on this record, the juvenile court could reasonably find Minor’s welfare
required her removal from the home. As we have explained, Mother’s behavior and
paranoia raised concern in both her family and in multiple professionals who came into
contact with her. Despite two section 5150 holds, she refused to have a mental health
assessment and it appears she has not engaged in mental health services. Her behavior
affected Minor on at least two occasions—on one visit, she insisted on feeding Minor
formula she had brought, despite being told it upset Minor’s stomach. The following
day, she aggressively grabbed the car seat—with Minor in it—from the visit monitor to
keep her from removing Minor from the seat, and then refused to obtain formula for
Minor as the infant cried with hunger for almost half an hour. Moreover, Father did not
appear to view Mother’s mental status as a concern. The juvenile court could reasonably
conclude that in the present circumstances, with Mother unwilling to acknowledge or


                                             12
treat her mental problems, Minor would not be safe in her parents’ care. (See In re
Kristin H., supra, 46 Cal.App.4th at pp. 1657–1658 [affirming removal where mother
refused to cooperate with professionals in addressing substance abuse and mental
problems]; compare In re Jasmine G. (2000) 82 Cal.App.4th 282, 288–289 [reversing
removal order where both parents had forsworn corporal punishment of teenagers,
expressed remorse for having used it, attended parenting classes, and undergone
therapy].)
       The cases upon which Mother relies do not persuade us otherwise. The minor
In re James T. (1987) 190 Cal.App.3d 58, 61, was 16 years old. Because of conflicts in
his relationship with his mother and the family’s economic instability, he lived briefly
with family friends; when that living situation ceased, a dependency petition was filed.
(Id. at p. 62.) The juvenile court found there was substantial danger to the minor’s
emotional health if he were returned to his mother. (Id. at p. 63.) The appellate court
reversed the dispositional order, concluding the facts were insufficient to sever, even
temporarily, the parent-child relationship, and that the circumstances were “far from
urgent and no attempts had been made to assist family unification.” (Id. at p. 65.) In
contrast to the minor in James T., a resourceful and intelligent teenager (id. at pp. 61–62),
Minor here is entirely helpless, and Mother has refused the Agency’s attempts to help her
address the mental health problems that gave rise to the dependency.
       Nor does In re Steve W. (1990) 217 Cal.App.3d 10 assist Mother. The child there,
an infant, was removed from his mother’s custody after his father killed the child’s half-
brother. (Id. at pp. 12–14.) The children’s mother testified that she did not intend to
resume a relationship with the father and that she hoped he would stay in prison. She had
assisted in the prosecution, had begun counseling, and was self-supporting. (Id. at pp. 15,
22.) The appellate court reversed the dispositional order removing Steve from his
mother’s custody, concluding it was based on “little more than speculation” that she
would enter into another relationship with an abusive type of person. (Id. at p. 22.) Here,
on the other hand, from the outset Mother has been unable or unwilling to acknowledge
her mental problems or to obtain treatment.


                                              13
       In re Paul E. (1995) 39 Cal.App.4th 996 is no more helpful to Mother. The child
there was a well-loved four-year-old who lived in a messy home. (Id. at p. 999.) After
the court established dependency jurisdiction and the parents were given a service plan,
the parents made improvements in their living conditions; however, social workers still
found unsanitary and potentially hazardous conditions in the home. When the parents
failed to remedy those conditions, the child was placed in a foster home. (Id. at pp. 999–
1000.) The Court of Appeal reversed the order, reasoning that the mother was devoted to
her son and willing to follow him around all day to keep him from hurting himself, that
the child had not suffered any ill effects, and that chronic messiness, without resulting
illness or accident, was not clear and convincing evidence of a substantial risk of harm.
(Id. at p. 1005 & fn. 8.) Here, as we have explained, there was ample evidence to support
a conclusion that Mother’s mental illness presented a substantial risk to Minor’s well-
being and that she was unwilling or unable to recognize and treat her illness.
                                   III. DISPOSITION
       The orders appealed from are affirmed.




                                             14
                                 _________________________
                                 Rivera, J.


We concur:


_________________________
Reardon, Acting P.J.


_________________________
Streeter, J.




                            15